IN THE SUPREME COURT OF THE STATE OF NEVADA


                     STEVE SISOLAK, GOVERNOR OF                             No. 83385
                     NEVADA; AARON D. FORD,
                     ATTORNEY GENERAL OF NEVADA;
                     GEORGE TOGLIATTI, DIRECTOR OF
                     THE NEVADA DEPARTMENT OF                                         FILED
                     PUBLIC SAFETY; AND MINDY
                                                                                      JAN 2 4 2022
                     MCKAY, ADMINISTRATOR OF THE
                     RECORDS, COMMUNICATIONS, AND                                    E L. Z A Br
                                                                                     EFut
                                                                                                    At
                                                                                                    4
                                                                                                   l: ojar
                     COMPLIANCE DIVISION OF THE                              ectrL
                                                                                            ogt tf c       c
                     NEVADA DEPARTMENT OF PUBLIC
                     SAFETY,
                                       Appellants,
                                  vs.
                     POLYMER80, INC.,
                                       Res s ondent.

                                          ORDER DISMISSING APPEAL

                                Appellants have filed a document titled "Notice of Mootness."
                     In that document, appellants state that this appeal should be dismissed as
                     moot. No response has been filed. Accordingly, appellants' request that this
                     appeal be dismissed is granted. This appeal is dismissed. See NRAP 42(b).
                                It is so ORDERED.


                                                                                                    C.J.


                     cc:   Hon. John Schlegelmilch, District Judge
                           Attorney General/Carson City
                           Attorney General/Las Vegas
                           Simons Hall Johnston PC/Yerington
                           Third District Court Clerk



SUPREME COURT
     OF
       Newton

(o)   1947A .s.10.
                                                                                                          ,O.P4R0